I cannot agree with the prevailing opinion regarding the thirty-eighth finding of fact for three reasons: First, it is clearly reversed by the new findings of fact made by the Appellate Division. Second, it has no evidence to support it.Third, conceding the statements therein contained to be true, they in no way prevent a recovery in this case as the defendants well knew that Beatty was to share in the commission.
I am of the opinion that the judgment in this case should be affirmed, with a deduction of those damages given by the Appellate Division for alleged bad faith; that is, the judgment should be modified by deducting $174,485, arising out of defendants' notice to Perry not to deliver the stocks to Beatty, and as so modified affirmed.
In the first place, there is no evidence in this case of bad faith, or to be more accurate in the use of legal terminology, of actual malice; and in the second place, it is still an open question in this state whether damages can be recovered from one who procures another to break a contract.
Cases like Ashley v. Dixon (48 N.Y. 430); Daly v.Cornwell (34 App. Div. 27); Roseneau v. Empire C. Co. (131 App. Div. 429); De Jong v. Behrman Co. (148 App. Div. 37), and Mahler Co. v. Mahler (160 App. Div. 548) are to the effect that damages cannot be recovered, irrespective of motive. On the other hand, I believe the weight of authority is to the effect that where actual malice moves one to procure another to break his contract with a third party, an action will lie for the malicious wrong. (Angle v. Chicago, St. P., M.  O. Ry. Co.,151 U.S. 1, 13; Bitterman v. Louisville  N.R.R. Co., *Page 306 207 U.S. 205, 222, 223; Dr. Miles Med. Co. v. Park  Sons Co.,220 U.S. 373, 395; Hitchman Coal  Coke Co. v. Mitchell,245 U.S. 229, 252; Lumley v. Gye, 2 El.  Bl. 216; Bowen v.Hall, 6 Q.B.D. 333; Walker v. Cronin, 107 Mass. 555;Moran v. Dunphy, 177 Mass. 485; Thacker Coal Co. v.Burke, 59 W. Va. 253; London Guarantee Co. v. Horn,206 Ill. 493; Twitchell v. Nelson, 155 N.W. Rep. [Minn.] 621;Knickerbocker Ice Co. v. Gardiner Dairy Co., 107 Md. 556, and the matter fully reviewed in 18 Harvard Law Review, 411.)
Some of these authorities are to the effect that an action will lie for an unwarranted interference with a contract between others though there be no malice, but the New York rule is, and must be, I think, reconciled with these leading authorities by permitting a recovery where actual malice has instigated such interference.
There is no proof of actual malice in this case.
There is, however, ample proof that the defendant knew all about Beatty's contracts, authorized them, approved of them, and was anxious and willing that he should profit by them, and his continuance in its employ is inconsistent with any other attitude toward him and his business relations. How business men of the force and ability of those composing the defendant could know all the details of these arrangements and know that Beatty was to profit out of Perry's commissions, and yet claim to have been deceived because they did not know the exact extent of that profit is beyond my comprehension.
The judgment should be modified and as modified affirmed.
HISCOCK, Ch. J., COLLIN and HOGAN, JJ., concur with CUDDEBACK, J., and CHASE, J., concurs in result; CRANE, J., reads dissenting opinion; McLAUGHLIN, J., not sitting.
Judgment reversed, etc. *Page 307